 



Exhibit 10.3
UST INC.
2005 LONG-TERM INCENTIVE PLAN
NOTICE OF GRANT OF RESTRICTED STOCK
     This Notice is to certify that the Participant named below has been granted
the number of shares of Restricted Stock set forth below under the UST Inc. 2005
Long-Term Incentive Plan (the “Plan”) and the terms and conditions set forth in
this Notice and attached Restricted Stock Agreement (the “Agreement”) . This
Notice is subject to and incorporates by reference the terms and conditions of
the Agreement. Please refer to the Agreement and the Plan document for an
explanation of the terms and conditions of this grant and a full description of
your rights and obligations. If this Notice of Grant is not signed and returned
to the Company, on or before the date on which the Restricted Stock vests, the
Restricted Stock granted hereunder shall be forfeited. Please sign and date the
Notice and return it promptly in the enclosed envelope.

     
Name of Participant:
  [                    ]
 
   
Number of Shares of Restricted Stock: that will vest if EPS targets for each of
2006, 2007 and 2008 are achieved (“Target Award”)
  [               ]
 
   
Grant Date:
  [               ]
 
   
Vesting Conditions:
  The number of shares that will vest on January 31, 2009 (the “Vesting Date”)
will depend on the attainment of pre-established EPS targets for each of 2006,
2007 and 2008. The percentages of the Target Award that will vest on January 31,
2009 will be determined at the beginning of 2007, 2008 and 2009 respectively
based on achievement of pre-established EPS targets for each of 2006, 2007 and
2008 according to the following schedule:

                          % of Target       % of Target       % of Target    
Award Earned       Award Earned       Award Earned % of 2006   with respect to  
% of 2007   with respect to   % of 2008   with respect to EPS Target   2006  
EPS Target   2007   EPS Target   2008
below 75%
  0.00%   below 75%   0.00%   below 75%   0.00%
75.0%
  22.20%   75.0%   22.20%   75.0%   22.26%
77.5%
  23.31%   77.5%   23.31%   77.5%   23.38%
85.0%
  26.64%   85.0%   26.64%   85.0%   26.72%
92.5%
  29.97%   92.5%   29.97%   92.5%   30.06%
100.0%
  33.30%   100.0%   33.30%   100.0%   33.40%
107.5%
  36.63%   107.5%   36.63%   107.5%   36.74%
115.0%
  39.96%   115.0%   39.96%   115.0%   40.08%

 



--------------------------------------------------------------------------------



 



     
 
  The percentage earned with respect to each year shall be interpolated based on
results in accordance with the above vesting schedule. To the extent that the
number of shares earned pursuant to the above vesting schedule exceed the Target
Award as of the vesting date, an award of the number of unrestricted shares of
Common Stock equal to such excess shall be made to you on the vesting date.
 
   
Additional Terms:
  See the Restricted Stock Agreement.

 



--------------------------------------------------------------------------------



 



UST INC.
2005 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
          RESTRICTED STOCK AGREEMENT, made as of the date set forth on the
Notice of Grant of Restricted Stock, by and between UST Inc., a Delaware
corporation (the “Company”), pursuant to the 2005 Long-Term Incentive Plan (the
“Plan”) and the employee of the Company or a Subsidiary named on the Notice of
Grant of Restricted Stock (the “Employee”);
          WHEREAS, the Company desires, by affording the Employee the
opportunity to acquire or enlarge the Employee’s ownership of shares of the
Company’s common stock, $.50 par value (“Common Stock”), and providing the
Employee with a direct proprietary interest in the Company’s success, to carry
out the purpose of the Plan; and
          WHEREAS, the Committee administering the Plan has granted (as of the
effective date of grant specified in the Notice of Grant of Restricted Stock) to
the Employee the shares of Restricted Stock as set forth in the Notice of Grant
of Restricted Stock.
          NOW, THEREFORE, in consideration of the mutual covenants hereinafter
set forth and for other good and valuable consideration, the parties hereto have
agreed and do hereby agree as follows:

1.   Grant of Award. Pursuant to Section 7 of the Plan, the Company grants to
the Employee, subject to the terms and conditions of the Plan and subject
further to the terms and conditions set forth herein and in the Notice of Grant
of Restricted Stock, the number of shares of Restricted Stock as shown on the
Notice of Grant of Restricted Stock. The Participant’s grant and record of
Restricted Stock share ownership shall be kept on the books of the Company until
the restrictions on transfer have lapsed. At the Employee’s request, vested
shares may be evidenced by stock certificates.   2.   Vesting. The shares of
Restricted Stock granted to the Employee shall vest in accordance with the
performance criteria and vesting schedule set forth in the Notice of Grant of
Restricted Stock. Such vesting schedule indicates the performance criteria used
to determine the number of shares which shall vest and the date upon which the
Employee shall be entitled to receive shares of freely transferable Common Stock
equal to the number of vested shares of Restricted Stock as determined pursuant
to the Notice of Grant of Restricted Stock, provided that, as of the vesting
date, the Employee has not incurred a termination of service with the Company
and all Subsidiaries (collectively, the Company and its Subsidiaries shall be
referred to herein as the “Company”). There shall be no proportionate or partial
vesting in the periods between the vesting date(s), if any, specified in the
Notice of Grant of Restricted Stock and all vesting shall occur only on such
vesting date(s), except as set forth in Sections 7 and 8 below.

1



--------------------------------------------------------------------------------



 



     Other than as set forth in Sections 7 and 8 below and as provided in the
Plan, no vesting shall occur after the termination of a Employee’s employment or
service with the Company for any reason.

3.   Rights as a Stockholder. The Employee shall have all of the rights of a
stockholder with respect to the number of shares of Restricted Stock designated
as the Target Award in the Notice of Grant of Restricted Stock, including the
right to vote on all matters with respect to which the stockholders of the
Company have the right to vote and the right to receive dividends thereon.   4.
  Restrictions on Transfer. Shares of Restricted Stock may not be transferred or
otherwise disposed of by the Employee, including by way of sale, assignment,
transfer, pledge, hypothecation or otherwise, except as permitted by the
Committee, or by will or the laws of descent and distribution.   5.   Approvals.
The delivery of any shares of Common Stock hereunder is subject to approval of
any government agency which may, in the opinion of counsel, be required in
connection with the authorization, issuance or sale of Common Stock. No Common
Stock shall be issued upon the lapse of restrictions relating to the shares of
Restricted Stock prior to compliance with such requirements and with the
Company’s listing agreement with the New York Stock Exchange (or other national
exchange upon which the Company’s shares may then be listed).   6.   Invalid
Transfers. No purported sale, assignment, mortgage, hypothecation, transfer,
pledge, encumbrance, gift, transfer in trust (voting or other) or other
disposition of, or creation of a security interest in or lien on, any of the
shares of Restricted Stock by any holder thereof in violation of the provisions
of this Restricted Stock Agreement shall be valid, and the Company will not
transfer any of said shares of Restricted Stock on its books nor will any of
said shares of Restricted Stock be entitled to vote, nor will any dividends be
paid thereon, unless and until there has been full compliance with said
provisions to the satisfaction of the Company. The foregoing restrictions are in
addition to and not in lieu of any other remedies, legal or equitable, available
to enforce said provisions.   7.   Change in Control. Subject to the provisions
of the next sentence of this Section 7, upon the occurrence of a Change in
Control, the shares of Restricted Stock shall no longer be subject to the
performance criteria described in the Notice of Grant of Restricted Stock for
years with respect to which performance has not yet been determined, and the
number of shares of Restricted Stock corresponding to such performance period
shall be deemed to have been earned at target as of the vesting date set forth
in the Notice of Grant of Restricted Stock, provided, however, that if the
Employee’s employment is terminated by the Company without Cause or by the
Employee for “Good Reason” (as such term is defined in the employment agreement,
severance agreement or Change in Control agreement entered into between the
Company and the Employee) following the Change in Control, the restrictions that
apply to any shares of Restricted Stock which have not yet vested, or with
respect to which the restrictions have not lapsed, shall immediately lapse as of
the date of such

2



--------------------------------------------------------------------------------



 



termination. Notwithstanding the foregoing, upon a Change in Control in which
the Company is not the surviving corporation (or survives only as a subsidiary
of another corporation) or other Change in Control described in clause (iii) of
the definition of a “Change in Control” set forth in the Plan, the shares of
Restricted Stock shall be immediately vested in full, regardless of whether the
performance criteria set forth in the Notice of Grant of Restricted Stock have
been attained, and shall be treated in accordance with the provisions of Section
11(c) of the Plan. For all purposes of this Section 7, the number of shares of
Restricted Stock that shall either remain outstanding until the vesting date set
forth in the Notice of Grant of Restricted Stock or immediately vest in
accordance with this Section 7 shall equal the sum of (a) the number of shares
corresponding to any performance period with respect to which performance has
been determined prior to the date of the Change in Control, calculated based on
actual performance and (b) the number of shares corresponding to any performance
period with respect to which performance has not yet been determined as of the
date of the Change in Control, calculated based on deemed performance at target.

8.   Effect of Termination of Employment.

  (a)   If the employment of the Employee is terminated by reason of his/her
death or Disability, or for any other reason if the Committee so determines, the
number of shares equal to the sum of (i) and (ii) below shall become fully
vested as of the date of such termination of employment, where (i) equals the
number of shares of Restricted Stock corresponding to any performance period
with respect to which performance has been determined prior to the date of
termination, calculated based on actual performance and (ii) equals the number
of shares of Restricted Stock corresponding to any performance period with
respect to which performance has not yet been determined as of the date of
termination, calculated based on deemed performance at target.     (b)   If the
employment of the Employee is terminated due to his Retirement, the Employee
shall become vested as of the vesting date specified in the Notice of Grant of
Restricted Stock with respect to a number of shares of Restricted Stock
determined in accordance with the performance criteria specified in such Notice;
provided, however, that if the date of the Employee’s Retirement occurs on or
before the first anniversary of the Grant Date specified in the Notice of Grant
of Restricted Stock, then the Employee shall become vested solely with respect
to a pro rata portion of the shares of Restricted Stock earned based upon the
performance criteria specified in the Notice of Grant of Restricted Stock as set
forth below. For purposes of the foregoing, the pro rata portion of the shares
of Restricted Stock that may become vested as of the vesting date shall be the
number of shares earned pursuant to the Notice of Grant of Restricted Stock
multiplied by a fraction, the numerator of which is the number of full months
that have elapsed from the Grant Date specified in the Notice of Grant of
Restricted Stock until the date of Retirement, and the denominator of which is
the number of full months in the applicable vesting period.

3



--------------------------------------------------------------------------------



 



  (c)   Subject to the provisions of Section 7, if the employment of the
Employee is terminated for any reason other than by reason of his death,
Disability or Retirement and the Employee is not eligible for Retirement, and if
the Committee does not determine otherwise, the number of shares of Restricted
Stock that have not theretofore become vested shall be forfeited.     (d)   For
purposes of this Agreement, the term “Disability” shall mean a “disability,” as
defined in the Company’s Long-Term Disability Plan or, if such plan is not
applicable to the Employee, as defined by the State or federal disability
program which applies to the Employee.

9.   Non-Competition.

  (a)        In consideration of the grant of Restricted Stock made pursuant to
this Agreement, during the term of the Employee’s employment with the Company
and for a period of one (1) year after that employment is terminated, by the
Company or the Employee, for any reason other than the cessation of business by
the Company pursuant to a filing for bankruptcy protection or liquidation
initiated by the Company, the Employee will not, without the Company’s prior
written approval, directly or indirectly:

  (i)        recruit, solicit or knowingly induce, or attempt to induce, any
employee or consultant of the Company to terminate his/her employment or
consulting relationship with, or otherwise cease his/her relationship with, the
Company; or     (ii)        solicit, divert or take away, or attempt to divert
or to take away, the business or patronage of any of the clients, customers or
accounts, or prospective clients, customers or accounts, of the Company. For
purposes of this Agreement, a prospective client, customer or account is any
individual or entity whose business is solicited by the Company, proposed to be
solicited by the Company, or who approaches the Company with respect to possibly
becoming a client, customer, or account during the period of Employee’s
employment with the Company; or     (iii)        Engage (whether for
compensation or without compensation), directly or indirectly, as an individual
proprietor, partner, officer, employee, director, independent contractor,
consultant or in any other capacity whatsoever, in any business currently
involved in, or actually contemplating involvement in, the manufacture or
distribution of smokeless tobacco or tobacco seed, wines or distilled spirits,
whether or not the same is pursued for gain, profit or other pecuniary
advantage. The foregoing shall not, however, be construed as preventing Employee
from making investments in any other business, provided, however, that such

4



--------------------------------------------------------------------------------



 



      investments do not require his/her services in the operation of the
affairs of the businesses in which such investments are made.

  (b)   If any restriction set forth in this Section 9 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic areas to which it may be enforceable.
    (c)   The restrictions contained in this Section 9 are necessary for the
protection of the business and goodwill of the Company and are considered by the
Employee to be reasonable for this purpose. The Employee agrees that any breach
of this Section 9 will cause the Company substantial and irrevocable damage and,
therefore, in the event of any such breach, in addition to such other remedies
which may be available, the Company will have the right to seek specific
performance and injunctive relief, attorney’s fees, costs and disbursements to
enforce its rights hereunder.

10.   Finding of Cause; Violation of Non-Competition Covenant. If (a) the
employment of the Employee is terminated for Cause or (b) after the Employee’s
termination of employment with the Company other than for Cause, the Company
discovers the occurrence of an act or failure to act by the Employee, while in
the employ of the Company, that would have enabled the Company to terminate the
Employee’s employment for Cause had the Company known of such act or failure to
act at the time of its occurrence, or (c) subsequent to his termination of
employment, the Employee violates the restrictions set forth in Section 9 of
this Agreement, and, in each case, such act is discovered by the Company within
three (3) years of its occurrence, then, unless otherwise determined by the
Committee,

  (i)   any shares of Restricted Stock granted pursuant to the Notice of Grant
of Restricted Stock which have not yet become vested shall thereupon be
forfeited and shall be returned to the Company; and     (ii)   the Employee (or,
in the event of the Employee’s death following the commission of such act, his
beneficiaries or estate) shall (A) return to the Company all shares of
Restricted Stock that became vested during the 180 day period prior to and
including the date of the termination of the Employee’s employment (the
“Acquired Shares”) and (B) to the extent such Acquired Shares granted pursuant
to the Notice of Grant of Restricted Stock have previously been sold or
otherwise disposed of by the Employee, other than by reason of death (or if
applicable, by his beneficiaries or estate), repay to the Company the Fair
Market Value of such shares on the date of such sale or other disposition.

5



--------------------------------------------------------------------------------



 



  (iii)   for purpose of clause (ii)(B) above, (A) the amount of repayment
described therein shall not be affected by whether the Employee (or, if
applicable, his/her beneficiaries or estate) actually received such Fair Market
Value with respect to such sale or other disposition, and (B) repayment may,
without limitation, be affected, at the discretion of the Company, by means of
offset against any amount owed by the Company to the Employee (or, if
applicable, his/her beneficiaries or estate).

11.   Taxes. The Employee shall pay to the Company promptly upon request, at the
time the Employee recognizes taxable income in respect to the shares of
Restricted Stock, an amount equal to the federal, state and/or local taxes the
Company determines it is required to withhold under applicable tax laws with
respect to the shares of Restricted Stock. In lieu of collecting payment from
the Employee, the Company may, in its discretion, distribute vested shares of
Common Stock net of the number of whole shares of Common Stock the fair market
value of which is equal to the minimum amount of federal, state and local taxes
required to be withheld under applicable tax laws. The Employee shall be
precluded from making any election pursuant to Section 83(b) of the Internal
Revenue Code. The Employee understands that he/she (and not the Company) shall
be responsible for any tax liability that may arise as a result of the
transactions contemplated by this Restricted Stock Agreement.

6



--------------------------------------------------------------------------------



 



12.   Compliance with Law and Regulations; Legend. The award and any obligation
of the Company hereunder shall be subject to all applicable federal, state and
local laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required. The Company may require, as a condition of
the issuance and delivery of certificates evidencing Restricted Stock pursuant
to the terms hereof, that the certificates bear such legends as set forth
immediately below, in addition to any other legends required under federal and
state securities laws or as otherwise determined by the Committee.       The
transferability of this certificate and the shares of stock represented hereby
are subject to the restrictions, terms and conditions (including forfeiture
provisions and restrictions against transfer) contained in the UST Inc. 2005
Long-Term Incentive Plan and an Agreement entered into between the registered
owner of such shares and the Company. A copy of the Plan and Agreement is on
file in the office of the Secretary of the Company, 100 West Putnam Avenue,
Greenwich, Connecticut 06830.       Such legend shall not be removed until such
shares vest pursuant to the terms hereof.   13.   Incorporation of Plan. This
Agreement is made under the provisions of the Plan (which is incorporated herein
by reference) and shall be interpreted in a manner consistent with it. To the
extent that this Agreement is silent with respect to, or in any way inconsistent
with, the terms of the Plan, the provisions of the Plan, as determined by the
Committee, shall govern and this Restricted Stock Agreement shall be deemed to
be modified accordingly. Unless otherwise defined herein or otherwise required
by the context, all terms used herein shall have the meaning ascribed to them in
the Plan.   14.   Notices. Any notices required or permitted hereunder shall be
addressed to the Company, at 100 West Putnam Avenue, Greenwich, Connecticut
06830, or to the Employee at the address then on record with the Company, as the
case may be, and deposited, postage prepaid, in the United States mail. Either
party may, by notice to the other given in the manner aforesaid, change his/her
or its address for future notices.   15.   Successor. This Agreement shall bind
and inure to the benefit of the Company, its successors and assigns, and the
Employee and his or her personal representatives and beneficiaries.   16.  
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware. The Committee shall have final authority
to interpret and construe the Plan and this Agreement and to make any and all
determinations under them, and its decision shall be binding and conclusive upon
the Employee and his/her legal representative in respect of any questions
arising under the Plan or this Agreement.   17.   Amendment. This Agreement may
be amended or modified by the Company at any time; provided that notice is
provided to the Employee in accordance with

7



--------------------------------------------------------------------------------



 



    Section 15; and provided further that no amendment or modification that is
adverse to the rights of the Employee as provided by this Agreement shall be
effective unless set forth in a writing signed by the parties hereto.   18.  
Binding Agreement. This Agreement shall be binding upon the Employee and his or
her personal representatives and beneficiaries without any need for additional
action by the Employee, and any attempt by the Employee and his or her personal
representatives and beneficiaries to exercise any rights under this Agreement
shall be conclusive evidence of such person’s acceptance thereof.

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunder duly authorized and the Employee has hereunto set his
hand, all as of the day and year set forth above.

     
UST INC.
   
 
   
 
   
 
   
 
   
Name: Richard A. Kohlberger
   
Title: Sr Vice President
   
 
   
 
   
 
   
 
   
Employee
   
 
   
Date:
   

9